DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been  amended by incorporating a portion of claim 13 with new claim language like “a cutting portion having a predetermined width and depth”, though 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryser, US 4342976, in view of HA JEONG KYU, KR 2013-0071140.
Regarding claim 12, Ryser discloses; a method of manufacturing a transformer (Fig. 1; pulse transformer and Col. 2; Ln. 20), comprising: 						printing circuit patterns (Fig. 1-2 and Col. 3; Ln. 6-18; multilayer printed circuit board 31 has metal layers 52, 54 and 56 with cut out) on one surface of a first circuit 
Regarding claim 14, Ryser discloses; forming the first coil portion connects (Fig. 1; 31 and Col. 3; Ln. 37-43; side end portions of 31 connected by pins 36-39) the side end portions of the first circuit board so that the printed circuit patterns of the first circuit board are continuous (Fig. 1; 31 and Col. 2; Ln. 55-57; pins 37 and 38 connects points of 31 with one another).
Regarding claim 15, Ryser discloses; forming the first coil portion connects a second circuit board (Fig. 1; 31, 11 and Col. 2; Ln. 47-49; PCB 31 connects with PCB 11) on which circuit patterns are printed to be continuous (Fig. 1; 31, 11 and Col. 2; Ln. 44-55; pins 36-39 electrically connects sides of PCB 31 with PCB 11) with the circuit patterns printed on the first circuit board when the second circuit board is coupled (Fig. 1; 31, 11 and Col. 2; Ln. 47-49; PCB 11  is coupled mechanically and electrically with both side ends of PCB 31 through pins 36-39) to both side end portions of the first circuit board.
Regarding claim 16, Ryser discloses; connecting the circuit patterns printed on the first circuit board by coupling a connector to the side end portions of the first circuit board by soldering (Fig. 2-3 and Col. 3; Ln. 19-35; connections 70 and 88 are soldered at the left and right end of multilayer circuit board 31 before bending of multilayer circuit board 31) before bending the first circuit board.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US 6573820, US 4342976, in view of HA JEONG KYU, KR 2013-0071140.
Regarding claims 12-13, Yamada discloses about claim 12; a method of manufacturing a transformer (Col. 1; Ln. 5-6; transformer), comprising: 				printing circuit patterns (Fig. 2A and Col. 5; Ln. 66-67; conductor patterns 21 formed on support member 20) on one surface of a first circuit board; 				bending (Fig. 2A-2C and Col. 5; Ln. 52-57; winding portion 12 is formed) the first circuit board in a shape enclosing a part of a core portion (Fig. 2A-2C; 11 and Col. 5; Ln. 47-48) while the first circuit board penetrates (2A-2C and Col. 5; Ln. 52-57; winding portion 12 is formed around core 11)  a through hole of the core portion having a magnetic property (Fig. 2A-2C; 11 and Col. 5; Ln. 47-48; magnetic core); and 			forming a first coil portion (Fig. 2A-2C and Col. 5; Ln. 52-57; winding portion 12) by connecting (Fig. 2C and Col. 6; Ln. 2-5; slit 24 and claw 25 are engaged with each other to form winding portion 12) side end portions of the first circuit board to each other. 													Regarding claim 13, Yamada discloses;	wherein in bending (Fig. 2A and Col. 5; Ln. 58-61; providing fold lines 22 on the support member so that the support member can be folded in accordance with the sizes of the magnetic core 11) the first circuit board.												Yamada substantially discloses the invention including the fold lines on the support member so that the support member can be folded in accordance with the sizes of the magnetic core. To the extent that forming a fold line is not the same as forming a cutting portion having a predetermined width and depth as a part of the first circuit board on another surface of the first circuit board is cut before bending the first circuit board in claim 12 and the first circuit board is bent  along the cutting portion in claim 13, as 
Regarding claim 14, Yamada discloses; forming the first coil portion connects (Fig. 2C and Col. 6; Ln. 2-5; slit 24 and claw 25 are engaged with each other to form winding portion 12) the side end portions of the first circuit board so that the printed circuit patterns of the first circuit board are continuous (Fig. 2C and Col. 5; Ln. 66- Col. 5; Ln. 5; slit 24 and claw 25 are end of conductor patterns 21,engaged with each other to form winding portion 12).

Response to Arguments
Applicant’s arguments with respect to claims 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Regarding applicant’s argument that Ryser or Yamada fails to anticipate the presently claimed invention under 35 U.S.C. §102 because of the absence of the Applicant's claimed "forming a cutting portion having a predetermined width and depth as a part of the first circuit board on another surface of the first circuit board is cut before bending the first circuit board" , however new 103 rejection with new set of references like Ryser in view of HA JEONG KYU and Yamada in view of HA JEONG KYU have been applied, please see the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729